Citation Nr: 0804843	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
pruritic dermatitis of the neck, with seborrheic dermatitis 
of the face and chest.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from February 1993 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD, granted service connection for a skin condition rated 0 
percent, and denied an increased evaluation for lumbosacral 
strain.  The veteran filed a Notice of Disagreement in August 
2004, and a Statement of the Case (SOC) was issued in July 
2005.  The veteran perfected his appeal with the timely 
filing of a VA Form 9, Appeal to Board of Veterans' Appeals, 
in September 2005.  A Supplemental SOC (SOC) was issued in 
November 2007.  The Board notes that the veteran has 
relocated repeatedly during the pendency of his appeal, and 
jurisdiction now resides with the Huntington, West Virginia, 
RO.

The veteran appears to be claiming service connection for a 
neck disability in addition to his service connected back 
disability.  He refers to neck pain at numerous VA 
appointments, and when asked about his back at the May 2007, 
he discussed neck pain and cervical radiculopathy.  This 
issue has not been considered, and is referred to the RO for 
appropriate action, to include clarification of the veteran's 
intentions.

The issue evaluation of lumbosacral strain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  There is no verified stressor event to support a 
diagnosis of PTSD.

2.  Prior to February 14, 2006, the veteran's dermatitis was 
manifested by small scaly patches of dry skin on the neck, 
face, and chest which appeared intermittently and involved 
less than 5 percent of the total body area or exposed areas; 
only topical therapy was required at outbreaks for control of 
symptoms.

3. Since February 14, 2006, the veteran's dermatitis is 
manifested by patches of dry skin on the neck, face, chest, 
hands and feet, which appear intermittently, are subject to 
cracking and bleeding, involve more than 5 percent of the 
whole body or exposed areas, and require systemic treatment 
and regular topical therapies for control of symptoms; the 
condition does not involve an area approaching 20 percent of 
the whole body or exposed areas and does not involve systemic 
treatment for a total of six weeks over the past year.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for a compensable evaluation for pruritic 
dermatitis of the neck with seborrheic dermatitis of the face 
are not met prior to February 14, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.118, Diagnostic Code 7806 (2007).

3.  The criteria for a 10 percent evaluation for pruritic 
dermatitis of the neck with seborrheic dermatitis of the face 
and dyshidrotic dermatitis of the hands and feet are met 
since February 14, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.118, 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2003 and April 2005 that fully 
addressed all four notice elements.  Although the April 2005 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but, after the notice was provided, the AOJ also 
readjudicated the case when it issued an SSOC in January 
2007.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran, as he received 
actual notice and discussion of these elements in October 
2006 correspondence relating to other, non-appeal issues.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record VA 
treatment records and service treatment and personnel 
records, as well as a copy of a Social Security 
Administration decision and an examination by a Dr. B for the 
West Virginia Disability Determination Service.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).   

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Here, review of the veteran's service medical records reveals 
no psychiatric treatment, diagnosis, or complaints while on 
active duty.

Review of treatment records since service shows that the 
veteran has been diagnosed with PTSD by VA doctors based on 
two separate claimed stressor events.  A review of all the 
evidence of record demonstrates that neither of these 
reported stressor events is verified, either by direct 
evidence of application of the combat presumptions.

The first alleged stressor involves the explosion of a bomb 
aboard ship in July 1993.  The veteran stated that a bomb 
fell from an A-6 Intruder and exploded.  He alleges he was 
thrown from his feet on a catwalk and injured his back and 
head.  Review of service medical records, however, very 
clearly shows that the veteran's back injury was not caused 
by an exploding bomb.  The records indicate that the veteran 
reported to treating doctors that his back pain had a gradual 
onset in June 1993, and he specifically denied any trauma.  
While the veteran did fall from a chair in May 1994, no 
explosion was involved.  The veteran reported to a Medical 
Board in December 1993 that he had injured his back when 
twisting in bending aboard ship while underway in a  heavy 
sea swell.  In short, there is no support in any official 
record for the veteran's claimed stressor of bomb exploding 
onboard his hip.  While the veteran claims he injured his 
back during this explosion, service medical records showing 
treatment for back problems do not support (and appear to 
contradict) the veteran's statements.  The stressor cannot be 
verified; further development to the Joint Service Records 
Research Center (JSRRC) or the service department is not 
needed in light of the evidence against the allegation.

The veteran's second reported stressor event involves his 
participation in what he claims were combat duties aboard the 
aircraft carrier USS Constellation.  The veteran states that 
he was attached to a helicopter squadron (HS) responsible for 
search and rescue and security of the ship.  He alleges that 
in June 2003, soon after his arrival on the USS 
Constellation, general quarters was sounded and he went aloft 
in a helicopter to intercept two approaching vessels.  He 
states that the boats did not turn back when ordered, and 
were laying mines.  He contends that he fired on and 
destroyed the vessels, and was then ordered to search the 
wreckage for survivors.  The veteran states he jumped into 
the water and found a dead boy.  He alternatively has stated 
the he was on a search and rescue mission, when his 
helicopter came under fire, causing him to open fire on two 
boats.

A friend of the veteran submitted a self-notarized statement 
indicating that he had served with the veteran in HS-10 in 
San Diego, and that the veteran came from HS-7.  He stated: 
"at the time we were in combat operations supporting the 
Joint Task Force- Southwest Asia (JTF-SWA)."

The veteran has argued that his statements must be accepted 
as verified because they involved combat duties, and the 
combat presumptions of 38 U.S.C.A. § 1154 and 38 C.F.R. 
§ 3.304 apply.  He cites a March 1994 Physical Evaluation 
Board (PEB) memorandum which states that his discharge was 
due to a condition which was "combat-related as defined by 
Title 26 U.S. Code section 104(b)(3).  The disability was 
caused by an instrumentality of war and/or as a direct result 
of armed conflict."

The Board finds that the combat presumptions do not apply in 
this instance.  The authority referenced in the PEB 
memorandum is an Internal Revenue Service (IRS) statute 
regarding the exclusion of certain items from taxable income.  
It broadly defines "combat related injury" for taxation and 
income counting purposes, and specifically states that the 
definition is restricted to interpretation of that 
subsection.  The IRS definitions of combat and combat-related 
do not bind VA.  As was stated above, as used in 38 U.S.C. 
§ 1154(b), the definition of combat requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

For VA purposes, no combat is shown.  The veteran has no 
awards or decorations which denote combat, such as a Purple 
Heart or Bronze Star Medal with "V" device, and the 
circumstances of his service support a finding that he did 
not participate in combat operations.  The Board does note 
that the country is currently in a "period of war" as 
defined by Congress, and has been since August 2, 1990.  
However, the veteran's records and evidentiary submissions 
indicate that he has never participated in any combat action.  
The veteran states he was attached to HS-7 aboard the USS 
Constellation in June and July 1993, serving in the Persian 
Gulf in support of Operation Southern Watch, enforcing a no 
fly zone across southern Iraq following the liberation of 
Kuwait.  The Board notes, however, that while Operation 
Southern Watch was occurring at that time, the USS 
Constellation was not in the area.  According to information 
from the ship's history (submitted by the veteran), the ship 
had completed refitting in Philadelphia in March 1993, and 
returned to San Diego, her home port, by August 1993 after 
her shakedown cruise.  She was not deployed in support of 
Southern Watch until November 1994.  

The veteran's personnel records show that he was aboard the 
USS Constellation from April 1993 to August 1993, and 
therefore he was not aboard when the ship began Persian Gulf 
deployment.  Personnel records include no indication of 
service in Southwest Asia.  Further, records submitted by the 
veteran detailing a timeline of incidents in 1993 in 
connection with Operation Southern Watch show no events 
corresponding to those described by the veteran.  The Board 
further notes that the veteran's buddy statement, with an 
invalid notarization, in fact attests only to the fact that 
the veteran was in San Diego in 1993 and 1994, and indicates 
the veteran as with another unit while the buddy was deployed 
to the Persian Gulf with HS-10.

In light of the preponderance of the evidence that the 
veteran was not involved in combat, the combat presumptions 
do not apply.  Moreover, the evidence of record establishes 
that the veteran could not have been present in the time, 
place, and circumstances he alleges.  The veteran has 
modified his allegations several times to one degree or 
another.  Initially, he did not even mention any combat 
incidents, and referred only to a bomb explosion.  VA 
treatment records have raised the possibility of dementia, 
though no formal diagnosis is made.  

As noted above, establishment of service connection for PTSD 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Here, there is no 
credible supporting evidence that the claimed in-service 
stressor event occurred. Therefore there can be no valid 
diagnosis of PTSD related to such.  The claim must be denied.

Evaluation of Dermatitis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The veteran was granted service connection for pruritic 
dermatitis of the neck, rated 0 percent, in the September 
2003 rating decision.  In a July 2005 decision, a Decision 
Review Officer found that diagnosed seborrheic dermatitis of 
the face and chest was related to the initial diagnosis and 
also service connected.  The skin disease was rated 
collectively 0 percent disabling under Diagnostic Code 7806.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  Here, 
there are no scars related to the skin condition and hence 
application of Codes 7801 to 7805 in not appropriate.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  A skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

During an August 2003 VA skin examination, nonspecific 
pruritic dermatitis of the neck was diagnosed.  Scattered, 
eroded erythematous papules were noted on the left side of 
the neck.  Photographs of the veteran reveal slightly 
discolored areas in the lower middle forehead and to the 
sides of the nose.

VA treatment records from VAMC Lyons, New Jersey, for the 
period of October 2003 to October 2004 reveal reports of a 
past medical history of a skin rash, as well as periodic 
treatment with a topical ointment.  In August 2004, a rash 
developed on the neck and chest.  The condition was described 
as a bright red, macular, pruritic rash which was exacerbated 
when the veteran was anxious.  Hydrocortisone cream was 
prescribed.  

On November 2004 VA skin examination, the veteran reported 
that rash outbreaks begin as small bumps in the perinasal and 
midforehead areas, but it also appears on the chest.  The 
small red bumps are itchy, and with scratching they bleed and 
become scaly.  It lasts for about one week at a time, and is 
treated with topical lotions; he had symptoms eight or nine 
times over the past year.  The examiner observed scaly 
patches of skin to the sides and above the nose, and on the 
forehead.  The chest wall had a 1.5 by .5 inch patch of scaly 
skin.  There were no active papules, pustules, vesicles, or 
other lesions.  The examiner noted that the scaly areas were 
not very obvious against the veteran's light skin.  
Approximately .75 percent of the total body surface was 
involved; the face involved only .5 percent of exposed areas, 
and the chest involved .25 percent of the total body area.  
The examiner specified that there was no disfigurement.

Treatment records from VAMC Martinsburg, West Virginia, for 
the period of November 2004 to February 2005 reveal continued 
complaints of itchiness, and use of topical solutions for a 
recurrent skin problem, noted to be dermatitis of the face, 
neck, and chest.

VA treatment records for February 2005 to April 2007, from 
the VAMC Miami's associated Outpatient Clinic at Oakland 
Park, Florida, indicate that the veteran's skin condition was 
initially well-controlled and latent.  At several points, 
doctors noted that there was no rash or lesions present.  
However, on February 14, 2006, the veteran was seen for 
complaints of a bleeding right foot.  The podiatrist 
diagnosed infected eczema of the right foot, with flushed, 
cyanotic rashes.  Weeping papules were noted.  Eczema of the 
left foot, hands, and chest was also incidentally noted.  The 
veteran was referred to a dermatologist, but because of 
continued itching and weeping of painful blisters on the 
hands and feet, he sought treatment at the VAMC emergency 
room.  A topical ointment was prescribed, and possible 
dyshidrotic dermatitis was diagnosed.  During a dermatology 
consultation at the end of the month, the diagnosis was 
confirmed, and an oral steroid was prescribed for one week.  
The treating doctors repeatedly refer to the veteran's 
February 2006 complaints as a flare-up of skin disease.  In 
March 2006, a dermatologist specifically related the 
condition of the hands and feet to the rash of the face and 
chest.  That doctor also stated seborrheic dermatitis was 
present.  Oral steroids were not renewed, but topical creams 
were.  The veteran was also instructed to use gauze coverings 
over the affected areas.

VAMC Martinsburg treatment records for the period of November 
2005 to August 2007 show continued use of topical ointment 
daily to control a skin condition.  No further flare ups or 
chronic symptoms were noted.

At a personal hearing before a Decision Review Officer at the 
Huntington RO, the veteran reported that periodically his 
skin would begin to dry out, and eventually would bleed.  He 
described involvement of the hands, feet, chest, and face and 
neck.  He indicated that the major involvement at this time 
was the hands, feet, and chest.

After careful review of all the medical evidence of record, 
the Board finds no compensable rating is warranted for the 
veteran's skin disorder for the period prior to February 14, 
2006.  During this period, the skin condition was limited to 
the face, neck, and chest, and involved a very small area, 
estimated by examiners as less than 1 percent of the total 
body area or exposed areas.  Only topical therapies were used 
to control outbreaks, and those very effectively.  The 
dermatitis was not inflamed or active at the time of VA 
examinations, but VA treatment records noted the ongoing 
treatment; they did not reveal any extended periods of 
aggravation.  Because of the small area involved and the lack 
of systemic treatment, no compensable evaluation is warranted 
under Code 7806.   

Application of Code 7800, based on the involvement of the 
head and face in the rash, was also considered, but no 
compensable evaluation is warranted under those criteria, 
either.  There are no characteristics of disfigurement 
described meriting such.  For these reasons, the veteran's 
claim for a compensable rating for his skin disorder is 
denied for the period prior to February 14, 2006.

The Board notes, however, that beginning February 14, 2006, 
the medical evidence on file shows that the veteran's 
disability picture related to his service-connected skin 
disorder warrants a compensable rating.  Treatment records 
dated February 14, 2006, establish that as of that date the 
service connected dermatitis both flared up and spread to 
additional body parts.  The hands and feet were the worst 
affected.  There were active vesicles and blisters, which 
wept liquid and were itchy and painful to the veteran.  A 
systemic steroid was required for one week to bring the 
symptoms under control, and topical therapy was needed 
afterward.  Treatment records continue to show a need for 
daily topical therapy to prevent outbreaks.  While the 
treating doctors did not specify the percentages of the body 
surface area involved, the parts involved do represent 
relatively small areas.  Unfortunately, given the nature of 
the disease, remand for further examination is unlikely to be 
helpful, as the chances of there being a flare up at that 
time are minimal.  

The record as it stands, however, does show a compensable 
rating is warranted under Diagnostic Code 7806 from February 
14, 2006.  By analogy to burn injuries through the "Rule of 
Nines" estimator, which divides the body into areas of nine 
percent, each hand and foot can be said to represent 
approximately 1 percent of the body surface.  The hands are 
also exposed areas, and would be a larger percentage of that 
subgroup.  There is additionally some minor involvement of 
the face, neck, and chest, which approaches an additional 1 
percent involvement.  In total, resolving all doubt in favor 
of the veteran, it is estimated that between five and 20 
percent of the surface area of the skin is involved at flare 
up.  This amount of skin involvement warrants assignment of a 
compensable, 10 percent evaluation under Code 7806.  
Moreover, a systemic steroid was required to bring the 
spreading dermatitis back under control of the topical 
steroids.  This use, for a duration of less than six weeks, 
also justifies the assignment of a 10 percent evaluation 
under Code 7806 from February 14, 2006, the earliest date on 
which there is medical evidence of the extent of the 
involvement.  To warrant a higher (30 percent) rating, the 
skin problems would have to impact 20 - 40 percent of the 
body or exposed areas, or require systemic therapy for six 
weeks or more.  The disability due to the veteran's skin 
problem is not shown to approach this degree of severity.  

Code 7800 is not for application in this instance.  The areas 
of the face and neck involved remain minimal, and there is no 
disfigurement of those areas.


ORDER

Service connection for PTSD is denied.

For the period prior to February 14, 2006, a compensable 
evaluation for dermatitis of the neck, face and chest is 
denied.

For the period from February 14, 2006, a 10 percent 
evaluation (and no higher) is granted, for dermatitis of the 
neck, face, chest, hands, and feet, subject to the laws and 
regulations governing payment of monetary benefits.




REMAND

Additional development is required to determine the current 
status of the veteran's service connected low back 
disability.  The veteran was last examined for compensation 
and pension purposes in August 2003.  VA treatment records 
since that time indicate continued complaints of chronic pain 
and limitation of motion or functional ability.  The 
treatment records do not include measured ranges of motion or 
the results of repetitive motion testing, and are therefore 
not adequate for rating purposes.  The veteran also indicated 
in his May 2007 hearing before a Decision Review Officer that 
his back had gotten worse.  He described functional 
limitations at work and other activities due to pain that 
must be evaluated.

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be obtained.

As this matter is being remanded, the agency of original 
jurisdiction (AOJ) should take efforts to ensure compliance 
with the duties to notify and assist.  Specifically noted in 
this regard are factors addressed by the Court in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his claim 
for increase, and addressing factors 
discussed by the Court in Vazquez, supra.  

2.  Ask the veteran to provide the required 
information and documentation necessary to 
assist in obtaining copies of any 
identified outstanding records of pertinent 
treatment received for problems related to 
his spine since August 2003.  The RO should 
obtain complete copies of the medical 
records from all identified sources.

3.  After receiving the above medical 
evidence, to the extent available, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations to 
determine the nature and severity of any 
symptomatology due to his service-connected 
spine disorder.  The veteran's claims 
folder must be reviewed by the examiners in 
conjunction with the examinations.  

The examiners should, to the extent 
possible, without resorting to speculation, 
describe the symptoms and impairment the 
veteran has due to the spine disorder.  Any 
necessary tests or studies should be 
performed.  The examiners should 
specifically comment on the precise nature 
of any neurological manifestations 
extending into his extremities (including 
identification of nerves involved and 
extent of impairment).  To the extent 
possible, the examiners should 
differentiate between symptoms caused by 
the veteran's service-connected disorder 
and those related to non service-connected 
conditions.  The examiners should also 
discuss whether there are any periods 
during which time the veteran was required 
to undergo bed rest for his back problems.  
If incapacitating episodes (as defined by 
Note 1 following the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) are found to be 
linked to the veteran's service-connected 
spine disorder, the severity and/or 
frequency of these episodes should be 
noted.  

4.  The RO should then readjudicate the 
claim.  During the pendency of this appeal 
the criteria for rating disabilities of the 
spine, generally, were revised (effective 
September 26, 2003).  As such, evaluation 
of the spine disorder must encompass 
consideration of both the current and 
previous criteria for rating disorders of 
the spine.  If any of the benefits sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


